Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 1 of 9 PageID #: 2451




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


     LUMINATI NETWORKS LTD.

                  Plaintiff,                  Case No. 2:18-CV-00483-JRG

                     v.                       JURY TRIAL DEMANDED

     BI SCIENCE INC.,

                 Defendants.




     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO REMOVE THE
 CONFIDENTIAL DESIGNATION TO PLAINTIFF LUMINATI NETWORKS LTD.’S
                    INFRINGEMENT CONTENTIONS




                                     i
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 2 of 9 PageID #: 2452




I.     INTRODUCTION

       Plaintiff Luminati Networks, Ltd. (“Luminati”) has a strong interest in protecting its

confidential information including the work and methodology put into its infringement

contentions, which would be damaging to Luminati’s ability to protect its patents if such

information were not kept confidential. In order to protect its confidential information without

prejudicing Defendant BI Science (2009) Ltd. (a.k.a. BI Science Inc.) (“Defendant” or “BI

Science”), Lumianti has permitted Findlay Craft, the only attorneys of record for BI Science, to

share its infringement contentions with defendant, defendant’s counsel of record, experts, or

anyone else allowed to see confidential information under the protective order (“Protective Order,”

Dkt. 76). Instead of entering an appearance on behalf of BI Science to permit Finnegan,

Henderson, Farabow, Garrrett & Dunner, LLP (“Finnegan”) to access this information under the

Protective Order, BI Science filed a motion to remove the confidentiality designation from

Luminati’s infringement contentions (“Motion,” Dkt. 65). BI Science filed this motion despite

agreeing that same day to a joint Protective Order which expressly permits outside counsel to

participate in both the litigation and related proceedings before the PTAB. Dkt. 76. Clearly, BI

Science’s stated need to allow Finnegan to access this confidential information as “post-grant

review counsel” is not the whole story.

II.    BACKGROUND

       Since early in the litigation, Finnegan has operated behind the scenes.              Finnegan

unequivocally stated to Luminati that it does not represent BI Science in this litigation. Ex. 2 at 1.

In the Motion, BI Science describes Finnegan as “engaged primarily as settlement counsel and

counsel for any post-grant review proceedings,” (Motion at 2) but then referenced the May 20,

2019, deadline to serve invalidity contentions in this litigation in support of its motion to expedite

                                                  1
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 3 of 9 PageID #: 2453




briefing on this motion (Dkt. 68 at 2). Clearly, Finnegan and/or BI Science want Finnegan to be

involved as counsel in the litigation without Finnegan appearing as counsel of record. This could

easily be cured by Finnegan entering an appearance, but they refuse, indicating either a conflict

here or the possibility there is some interest in sharing these infringement contentions with third

parties (were the confidentiality removed) to hamper Lumanti’s ability to protect its intellectual

property.

       Luminati served its confidential infringement contentions on March 14, 2019, under the

“Confidential” designation and promptly gave counsel of record authorization to share these

contentions with their client, but denied authorization to share with any third party, including

Finnegan. Ex 1 at 2-4. Despite repeatedly informing BI Science that the infringement contentions

are confidential, because they reveal “Luminati’s confidential information” including “Luminati’s

confidential strategies for determining infringement” on March 14, March 19, and April 2, BI

Science continued to push for permission to share this information with third-party Finnegan. Id.

at 1-2; Ex. 2 at 1. BI Science is simply wrong when it states that Luminati “changed its position.”

Motion at 2-3. Luminati informed BI Science that it could not agree as Finnegan “has represented

to us that it is not representing BI Science in the litigation” and “Finnegan falls outside the

protective order.” Ex. 1 at 1; see also Ex. 2 at 1.

       As it became clear that Finnegan had no intention to appear in the litigation, on April 2,

2019, Luminati’s counsel asked BI Science’s counsel of record to “disclose any conflict preventing

Finnegan from making an appearance.” BI Science’s litigation counsel never provided any such

reason. Ex. 2 at 1. Consistent with its position in the related case of Luminati Networks Ltd. v.

UAB Tesonet, 2:18-cv-00299-JRG (“Tesonet”), Luminati proposed edits to the draft protective

order that expressly permits counsel of record to participate in related proceedings including any
                                                  2
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 4 of 9 PageID #: 2454




inter partes reviews of the Asserted Patents. Protective Order at ¶ 1. Despite this agreement, the

same day as the joint motion for Protective Order was filed, BI Science entered the Motion instead

of having Finnegan appear as counsel of record in this litigation.

III.   LEGAL STANDARD

       The Protective Order in this action permits parties to “designate as confidential for

protection under this Order, in whole or in part any document, information or material that

constitutes or includes, in whole or in part confidential or proprietary information or trade secrets

of the Party….” Protective Order at ¶ 1. Despite agreeing upon the language in this Protective

Order filed the same day as its Motion, Defendants erroneously rely on the protective order issued

in the case of ExitExchange Corp. v. Casale media Inc., et al., No. 2:10-CV-297, 2012 U.S. Dist.

LEXIS 40000, at *5. (E.D. Tex. Mar. 23, 2012), which expressly limited confidential information

to information “(1) not generally known, (2) not normally revealed to third parties, and (3)

detrimental to the conduct of the designating party’s business.”         Motion at 3.     While its

infringement contentions meet the requirements of both protective orders,1 the appropriate

standard to apply is from the Protective Order.

IV.    ARGUMENT

       A. Luminati’s Infringement Contentions Disclose Information that is Confidential to
          Luminati




       1
        As discussed below, Luminati has consistently maintained confidentiality for the work
and methodology employed in its infringement contentions. Such information is not generally
known, and disclosure of it would be detrimental to Luminati’s business. Consistent with
ExitExchange, “such information is confidential business information that is not generally known.
Accordingly, the information should remain confidential.” 2012 U.S. Dist. LEXIS 40000, at *5.
                                               3
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 5 of 9 PageID #: 2455




       As Luminati informed BI Science, Luminati’s infringement contentions disclose

Luminati’s confidential strategies for determining infringement. Motion at 2-3. Luminati would

suffer harm if these contentions were treated as public information as, for example, third party

competitors could use this information to help scrub otherwise public information on their websites

to conceal the infringing operation of their services from Luminati. In addition, Luminati’s

competitors could use these charts to inform their own patent prosecution strategies in an attempt

to cover similar claims to the detriment of Luminati.

       Such examples are not merely theoretical. Luminati is currently asserting U.S. Patent Nos.

9,241,044 and 9,742,866 in both this litigation and the related Tesonet action. Since the filing of

these complaints, Luminati has observed changes in both defendants’ websites, including the

scrubbing of information that was useful in identifying defendants’ infringement in both actions.

In order to protect Luminati’s ability to continue enforcing its patents against known and unknown

third parties entering the field of residential proxy service, Luminati maintains the confidentiality

of its strategies for determining infringement and appropriately designated its infringement

contentions as “Confidential” under the protective orders in these cases. BI Science is simply

wrong when it asserts that Luminati’s “infringement contentions contain[] no Luminati

confidential information.” Motion at 1.

       Infringement contentions may be confidential even if they merely include patent holder’s

analysis of publicly available information. Specifically, like the plaintiff in ExitExchange, where

the court upheld the confidentiality of infringement contentions, Luminati’s contentions “contain

a confidential description of how, in Plaintiff’s view, the elements of Defendant’s [systems] satisfy

the elements of the claims. This description includes a number of elements that, taken separately

would not be confidential, such as excerpts from the patent claims, website screen captures, links,
                                                 4
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 6 of 9 PageID #: 2456




and code gathered by Plaintiff on various websites.” No. 2:10-CV-297, Dkt. 229, Opp. Mot. Rem.

Conf. Desig. at 6 (E.D. Tex. May 31, 2011) (Ex. 3). As in ExitExchange, “[t]hat the confidential

description is constructed in part from building blocks that are not independently confidential does

nothing to erase the fact that the description as a whole is highly confidential. For example, a

business’s confidential customer list or supplier list may be comprised entirely of the names of

companies that are well-known to the general public.          This does not make the list non-

confidential.” Id. at 6. Despite reliance on publicly available information, the ExitExchange Court

found “that such information is confidential business information that is not generally known.

Accordingly, the information in question should remain confidential.” 2012 U.S. Dist. LEXIS

40000, at *6 (E.D. Tex. Mar. 23, 2012) (denying motion to remove confidentiality designation of

infringement contentions). As in ExitExchange, Luminati does not disclose how its patents read

on its competitors’ products or how it gathers information identifying its competitors infringement

for at least the reasons described above.      The whole of the infringement contentions are

confidential to Luminati and should be protected.2

       B. BI Science Suffers No Prejudice From This Confidentiality Designation

       BI Science is wrong in asserting that it is prejudiced by the confidentiality designation.

Motion at 5. Only Findlay Craft is counsel of record for BI Science in this litigation. While BI

Science vaguely states that “Finnegan is engaged primarily as settlement counsel and counsel for

any post-grant review proceedings,” Finnegan has unequivocally represented to Luminati that it is




       2
        BI Science’s proposal of redacting the infringement contentions is not a practical solution,
as redactions would not be able to conceal Luminati’s confidential strategies for determining
infringement. Motion at 3. Luminati clearly identified the infringement contentions as
confidential to Luminati. Id.
                                                5
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 7 of 9 PageID #: 2457




not representing BI Science in this litigation. Motion at 2. Luminati’s confidentiality designation

permits BI Science, its counsel of record and experts to access Luminati’s confidential

infringement contentions under the provision of the Protective Order.

       This designation is actually less restrictive than the positions held by the plaintiffs in

ExitExchange or Uniloc USA, Inc. v. Med. Info. Tech., Inc.. 2012 U.S. Dist. LEXIS 40000, at *5;

Uniloc USA, Inc. v. Med. Info. Tech, Inc., 2017 U.S. Dist. LEXIS 215190, at *7 (E.D. Tex. Jan.

26, 2017). In Uniloc, plaintiffs attempted to prohibit counsel of record from sharing infringement

contentions in the same consolidated litigation. 2017 U.S. Dist. LEXIS 215190 at *7. BI Science

mischaracterizes Uniloc by ignoring the fact that the Uniloc court did not remove the

confidentiality designation of Uniloc’s infringement contentions. On the contrary, the court

expressly denied sharing the infringement contentions with a third party, despite that party’s

contractual relationship with a defendant. 2017 U.S. Dist. LEXIS 215190 at *7 (E.D. Tex. Jan.

26, 2017); id. at Dkt. 85 (Ex. 4). BI Science also is wrong to rely on Uniloc for the proposition that

“work product or ‘strategy for determining infringement’ is ‘not generally known’ or ‘not normally

revealed to third parties’” cannot be confidential. Motion at 4. In contrast to Uniloc, Luminati is

not trying to bar counsel of record from sharing infringement contentions in a consolidated case,

but merely trying to protect its confidential information from third parties who Luminati will not

be able to stop from seeing the material if the confidential designation is removed.

       The parties already agreed to a Protective Order (entered by the Court in this case) that

would permit Finnegan to serve as counsel in both the litigation and any related proceeding

including any future “post-grant review proceedings.” Finnegan need only appear in this litigation

to gain access. There is no prejudice to BI Science.



                                                  6
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 8 of 9 PageID #: 2458




       C. Luminati Has Legitimate Concerns Regarding Finnegan’s Interest In Gaining Access
          to Luminati’s Confidential Infringement Contentions Outside the Protective Order

       As addressed above, Finnegan could gain access to this confidential information by simply

making an appearance subjecting itself to the Protective Order. Despite the amendments made to

the template protective order, which would allow Finnegan to appear in both the litigation and any

purported related “post-grant review proceeding,” Finnegan still avoids subjecting itself to the

Protective Order. Luminati has real concerns that Finnegan has some kind of conflict preventing

it from doing so.

       BI Science’s current litigation counsel was quick to represent “there is no conflict vis a vis

Finnegan.” (Ex. 2 at 1). However, Luminati has seen no such representation from Finnegan. In

addition to any unknown third-party competitors in this field that Finnegan may represent,

Luminati has reason to believe that Finnegan does prosecute patent applications in similar fields

of technology. As just one example, Finnegan prosecuted the patent application resulting in U.S.

Patent No. 10,019,557 titled “Method, systems, and apparatus for fragmented file sharing,” which

issued last July. Luminati has a legitimate concern that Finnegan is simply trying to make an end

run around the Protective Order to avoid, for example, the prosecution bar of section 11. As

discussed above, permitting Finnegan to use this information to advise third-party competitors

would be harmful to Luminati.

V.     CONCLUSION

       Luminati respectfully requests that the Court deny the Motion.



 Dated: April 12, 2019                                    By: /s/ Ronald Wielkopolski
                                                          S. Calvin Capshaw
                                                          State Bar No. 03783900
                                                          Elizabeth L. DeRieux
                                                 7
Case 2:18-cv-00483-JRG Document 80 Filed 04/12/19 Page 9 of 9 PageID #: 2459




                                           State Bar No. 05770585
                                           Capshaw DeRieux, LLP
                                           114 E. Commerce Ave.
                                           Gladewater, TX 75647
                                           Telephone: 903-845-5770
                                           ccapshaw@capshawlaw.com
                                           ederieux@capshawlaw.com

                                           Korula T. Cherian
                                           Robert Harkins
                                           CA State Bar No. 179525
                                           RuyakCherian LLP
                                           1936 University Ave, Ste. 350
                                           Berkeley, CA 94702
                                           (510) 944-0190
                                           Email: sunnyc@ruyakcherian.com
                                           Email: bobh@ruyakcherian.com

                                            Ronald Wielkopolski
                                            RuyakCherian LLP
                                            1700 K St. NW, Suite 810
                                            Washington, DC 20006
                                            Email: ronw@ruyakcherian.com

                                           Attorneys for Plaintiff




                                     8
